DETAILED ACTION
In view of the Appeal Brief filed on 03/02/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/           Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                             




Status of Claims

Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 29, 2018.
Claims 8 and 10-11 are further withdrawn, since they do not read on the elected species: Hypereosinophilic Syndrome (HES).
Claims 2-7 and 9 are presently under examination, as it relates to the species:  Hypereosinophilic Syndrome (HES).

Priority
The present application is a CON of 15/658,918 filed on 07/25/2017, which is a CON of 14/953,480 filed on 11/30/2015, which is a CON of 14/570,298 filed on 12/15/2014, which is a CON of 13/851,564 filed on 03/27/2013, and claims benefit to FOREIGN application EPO 12162937.2 filed on 04/03/2012.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (New Rejection Not Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et. al (Current Medical Research and Opinion (2010) 26:1933-1946), Benson (US 2012/0231994), De Lucca (J. Med. Chem. (2002) 45:3794-3804), Bochner et. al. (J. Allergy Clin. Immunol. (2010) 126:16-25), Renzi et. al. (US 2009/0215861) in view of Grundl et. al. (WO 2010/115836 10/2010).

For claim 9, Schwartz teaches that Hypereosinophilic Syndrome (HES) comprises a heterogeneous group of rare diseases characterized by persistent and marked blood and tissue eosinophilia (a higher than normal level of eosinophils which are a type of diseases-fighting white blood cells) (see page 1933, under Introduction).  The primary objective of treatment is to reduce blood and tissue eosinophilia (i.e. reduce the number of eosinophils) and prevent eosinophils-mediated tissue damage as safely as possible (see page 1934, left column, first sentence of the second paragraph).

De Lucca teaches that: eosinophils are characterized by expressing CCR3 receptors.  The central role of CCR3 in allergic inflammation has made this receptor a major target for drug development with several reports of small molecule CCR3 antagonists appearing in the literature (see page 3794, right column).  The authors conclude that: potent and selective CCR3 antagonists were able to antagonize in vitro CCR-3-mediated eotaxin-induced chemotaxis (i.e. mobilization) of human eosinophils (see page 3800, left column). (Eotaxin is an CCR3 agonists responsible for the recruiting of eosinophils).
Bochner also teaches that HES is an eosinophil-associated disease.  Eosinophils are the primary contributors to disease pathophysiology and that direct and selective reduction or elimination od eosinophils can be achieved in humans and animals.  These developments have been made possible in mice through clever targeting of eosinophil production (like cell surface structures such as CCR3) (see abstract).  More specifically, antagonists of the eotaxin receptor CCR3 prevent eosinophil recruitment (see page 2).
Renzi teaches that eosinophils are a type of white blood cells and hypereosinophilia (i.e. HES) is characterized by an increased number of eosinophils (see [0009]), as such Renzi teaches that oligonucleotides that antagonize with the 
In summary: the prior art teaches that HES is a disease characterized by high levels of eosinophils and that reducing the number or mobility of these eosinophils is an effective way of treating HES.  Further antagonists of CCR3 are effective in decreasing the number of circulating eosinophils and as such in treating diseases that require the reduction of eosinophils like HES.
None of the above references teaches the treatment of HES comprising the administration of the compound of formula I.  However, Grundl teaches that compound 135 (see pages 71 and 104):

    PNG
    media_image1.png
    203
    203
    media_image1.png
    Greyscale
which anticipates instant formula I wherein R1 and R2 are methyl, is a CCR3 antagonist (see abstract, see page 122 for biological data).  Grundl, like the above prior art, further teaches that CCR3 receptor are present in the surface of eosinophils and activates these cells, as such CCR3 antagonists are effective in treating diseases like eosinophilic diseases (see page 2, lines 28-48; see page 124 under Indications, line 14; and see also claim 12).


The skilled in the art will be further motivated to treat an eosinophilic disease like HES with compound 135, since Grundl already teaches that these compounds are already effective in treating eosinophilic diseases in general (HES is a eosinophilic disease), thus resulting in the practice of claims 2-7 and 9, with a reasonable expectation of success.


Double Patenting (New Rejection Not Necessitated by Amendment).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 2-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,213,421. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘421 patent teaches compositions comprising compounds of formula I, identical to the instant one, which according to the specification of U.S. Patent No. 10,213,421 (line 7, column 25) are effective in treating HES.
MPEP 804, Definition of Double Patenting [R-10.2019]. The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010). 


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 28, 2022.